hPETTIGREW, J.,
concurring.
I respectfully concur because the majority opinion reflects the current law of the First Circuit Court of Appeal. However, I am of the humble opinion that Juvenile Code Arts. 905, 909, 910, 911, and 912 provide authority to the juvenile court judge to modify dispositions to insure and review the conditions, supervisions, treatments, and rehabilitation programs for the children in a broader manner than which is presently defined by the First Circuit Court of Appeal. Nevertheless, since the majority’s opinion does reflect the current law of the First Circuit Court of Appeal, I am compelled to follow it.